  Case 21-00094       Doc 47     Filed 05/12/21 Entered 05/12/21 10:54:52            Desc Main
                                  Document     Page 1 of 15



                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

       IN RE:                                )
                                             )
       ABARI CONSTRUCTION, INC.              )       Chapter:         7
                                             )       Case No:        21-00094
                               Debtor.       )       Judge:          Janet S. Baer
                                             )       Hearing Date:   1/22/2021
                                             )                       11:00 am

   NOTICE OF TRUSTEE’S MOTION TO APPROVE REPORT OF AUCTION SALE
      AND TO PAY EXPENSE REIMBURSEMENT TO AMERICAN AUCTION
                          ASSOCIATES, INC

TO:    SEE ATTACHED SERVICE LIST

        PLEASE TAKE NOTICE THAT ON Friday, June 4, 2021, at 11:00 p.m. or as soon
thereafter as Counsel may be heard, I will appear before the Honorable Judge Janet S. Baer, or
any Judge sitting in her stead, and present the attached Trustee’s Motion.

This motion will be presented and heard telephonically using Zoom for Government. No
personal appearance in court is necessary or permitted. To appear and be heard telephonically on
the motion, you must do one of the following:

       To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting
ID and password.

       To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-
7666. Then enter the meeting ID and password.

       Meeting ID and password. The meeting ID for this hearing is 160 731 2971 and the
password is 587656. The meeting ID and password can also be found on the Judge’s page on the
Court’s website.

If you object to this motion and want it called on the presentment date above, you must file a
Notice of Objection no later than two (2) business days before that date. If a Notice of Objection
is timely filed, the motion will be called on the presentment date. If no Notice of Objection is
timely filed, the court may grant the motion in advance without a hearing.

David R. Brown
Springer Larsen Greene, LLC
Wheaton Office Center
300 S. County Farm Road, Ste. G
Wheaton, IL 60187                                    /s/ David R. Brown
630-510-0000

                                                 1
  Case 21-00094      Doc 47     Filed 05/12/21 Entered 05/12/21 10:54:52           Desc Main
                                 Document     Page 2 of 15




                                 CERTIFICATE OF SERVICE

I, David R. Brown, an attorney, on oath state that I caused to be served this Notice and proposed
Order by mailing and/or electronically serving where available a copy to all parties shown and
depositing same in the U.S. Mail at 300 S. County Farm Road, Wheaton Illinois before 5:45 p.m.
on May 12, 2021 with proper postage prepaid.


                                                                   /s/ David R. Brown




                                               2
  Case 21-00094        Doc 47   Filed 05/12/21 Entered 05/12/21 10:54:52   Desc Main
                                 Document     Page 3 of 15



                                      SERVICE LIST
ECF Service:

Patrick S. Layng, Esq.
United States Trustee
USTPRegion11.ES.ECF@usdoj.gov

Justin R. Storer, Esq.
jstorer@wfactorlaw.com


By U.S. Mail Service:

Abari Construction, Inc.
556 County Line Road
Suite A
Bensenville, IL 60106

Village Bank & Trust, N.A.
9801 Higgins Road
Suite 400
Rosemont, IL 60018

Wintrust
311 S. Arlington Heights Road
Arlington Heights, IL 60005

Acura Inc.
556 County Line Road
Bensenville, IL 60108

AJ Technology Consulting Inc.
13231 W. 143rd St.
Suite 105
Homer Glen, IL 60491

Ally Financial
PO Box 9001951
Louisville, KY 40290

Altorfer Industries
PO Box 809239
Chicago, IL 60680

American Express
PO Box 360002

                                            3
 Case 21-00094        Doc 47   Filed 05/12/21 Entered 05/12/21 10:54:52   Desc Main
                                Document     Page 4 of 15



Fort Lauderdale, FL 33336

Amy Nicole Carollo, Esq.
Office of Fund Counsel
111 W. Jackson Blvd., #1415
Chicago, IL 60604

Anthony G Raimondo & Co.
2700 S. River Road
Suite 102
Des Plaines, IL 60018

Anthony G. Suizzo
587 N. Edgewood Ave.
Wood Dale, IL 60191

ARC Logistics
8475 Immanuel Rd.
Yorkville, IL 60560

Atlas Bobcat
27282 Network Place
Chicago, IL 60673

Blitt and Gaines, PC
775 Corporate Woods Parkway
Vernon Hills, IL 60061

C&M Supply
19800 Stoney Island Ave.
Lynwood, IL 60411

Carpenters Benefits Funds
PO Box 4001
Geneva, IL 60134

CCS Chicago Contractors Supplies
1567 Frontenac Road
Naperville, IL 60563

CDS Office Technologies
PO Box 3566
Springfield, IL 62708

Cecilia M. Scanlon
Baum Sigman Auerbach & Neuman, Ltd.

                                           4
  Case 21-00094          Doc 47   Filed 05/12/21 Entered 05/12/21 10:54:52   Desc Main
                                   Document     Page 5 of 15



200 W. Adams St., Suite 2200
Chicago, IL 60606

Cement Masons Union Local 502
Fringe Benefit Funds
PO Box 71650
Chicago, IL 60694

Central Laborers' Pension
Welfare and Annuity Funds
PO Box 1267
Jacksonville, IL 62651

Chase Card Services
PO Box 1423
Charlotte, NC 28201

Chicago Carpenters Trust Funds
PO Box 94432
Chicago, IL 60690

Chicago Tire
16001 S. Van Drunen Rd.
South Holland, IL 60473

Chicagoland Construction Safety
1050 W. Roosevelt Rd.
West Chicago, IL 60185

Chlorinating Ltd. Inc.
6500 W. Dakin St.
Chicago, IL 60634

CMC Paving
Attn: 1339
PO Box 742438
Atlanta, GA 30374

Cobra Concrete Cutting
2416 E. Oakton
Arlington Heights, IL 60005

Collins & Collins
8 S. Michigan Ave.
Suite 1414
Chicago, IL 60603

                                              5
  Case 21-00094       Doc 47    Filed 05/12/21 Entered 05/12/21 10:54:52   Desc Main
                                 Document     Page 6 of 15



ComEd
Attn: Accounts Receivable
2100 Swift Drive
Oak Brook, IL 60523

Construction Industry Service
1050 W. Roosevelt Road
West Chicago, IL 60185

Contech Engineered Solutions
PO Box 936362
Atlanta, GA 31193

Crush-Crete, Inc.
PO Box 503
Addison, IL 60101

Dale D. Pierson
IUOE Local 150
6140
Countryside, IL 60525

Daley & Georges
20 S. Clark St., Suite 400
Chicago, IL 60603

Daniel P. McAnally
McGann, Ketterman & Rioux
111 E. Wacker Dr., Suite 2600
Chicago, IL 60601

Domenico DiGioia
556 County Line Road
Bensenville, IL 60106

Edgerton & Edgerton
125 Wood St.
PO Box 218
West Chicago, IL 60186

Efficient Trucking, Inc.
3201 S. Hoyne
Chicago, IL 60608

Elmhurst-Chicago Stone Company
PO Box 57

                                            6
  Case 21-00094        Doc 47   Filed 05/12/21 Entered 05/12/21 10:54:52   Desc Main
                                 Document     Page 7 of 15



Elmhurst, IL 60126

First Insurance Funding
450 Skokie Blvd.
Suite 1000
Northbrook, IL 60062

Ford Credit
PO Box 650575
Dallas, TX 75265

Ford Motor Credit Company
PO Box 5500
Dept. 194101
Detroit, MI 48255

Fox Valley Construction Workers
Fringe Benefit Funds
75 Remittance Dr. Ste. 3163
Chicago, IL 60675

Frank Howard
700 Busse Highway
Park Ridge, IL 60068

Ground Engineering Consultants
350 Pfingsten Road
Unit 106
Northbrook, IL 60062

H&H Stone LLC
1421 S. 135th St.
Bolingbrook, IL 60490

Hecker and Company
250 Industrial Lane
Wheeling, IL 60090

Home Depot
Processing Center
Des Moines, IA 50364

Illinois Portable Truck Inspection
PO Box 460
Palos Park, IL 60464



                                            7
  Case 21-00094        Doc 47   Filed 05/12/21 Entered 05/12/21 10:54:52   Desc Main
                                 Document     Page 8 of 15



Integrity Environmental Services
1240 Iroquis Drive
Suite 102
Naperville, IL 60563

James J. Karras
1010 Jorie Boulevard
Suite 100
Oak Brook, IL 60523

James M. Dore
134 N. LaSalle, #1208
Chicago, IL 60602

Jeffrey Hoskins
McGeevy Williams, PC
6735 Vistagreen Way
Rockford, IL 61107

Joseph Edward Mallon
Johnson & Krol, LLC
311 S. Wacker Dr., Suite 1050
Chicago, IL 60606

Kapur & Associates
7711 N. Fort Washington Road
Milwaukee, WI 53217

Komatsu Financial
PO Box 99303
Chicago, IL 60693

Laborers' Pension and Welfare Funds
33367 Treasury Center
Chicago, IL 60694

Laborers' Work Dues Fund
999 McClintock Drive
Suite 300
Burr Ridge, IL 60527

Lakoma Law
901 Warrenville Road, Suite 103
Lisle, IL 60532

Lee Jensen Sales Co.

                                            8
 Case 21-00094       Doc 47   Filed 05/12/21 Entered 05/12/21 10:54:52   Desc Main
                               Document     Page 9 of 15



101 W. Terra Cotta Avenue
Crystal Lake, IL 60014

Lucky's Energy Service
6801 W. 73rd St.
Box 637
Bedford Park, IL 60499

M501 Trucking
193 N. Waters Edge Dr.
#101
Glendale Heights, IL 60139

Ma Rebar
1415 W. 37th St.
Suite 205
Chicago, IL 60609

Macklin Incorporated
6089 S. Dement Road
Rochelle, IL 61068

Marba Industry Advancement Fund
1050 W. Roosevelt Road
West Chicago, IL 60185

McCann Industries
PO Box 5609
Carol Stream, IL 60197

Meyer Concrete Pumping
PO Box 296
Libertyville, IL 60048

Mid American Water
1500 E. Mountain
Aurora, IL 60505

Midwest Operating Engineers
Pension Trust Fund
6150 Joliet Rd.
Countryside, IL 60525

Miguel Digioia
556 County Line Road
Suite A

                                          9
  Case 21-00094       Doc 47       Filed 05/12/21 Entered 05/12/21 10:54:52   Desc Main
                                   Document      Page 10 of 15



Bensenville, IL 60106

Napa Auto Parts
PO Box 2047
Wilmette, IL 60091

Natural Creations
356 Bruce St.
Joliet, IL 60432

North Central Illinois Laborers'
Health & Welfare Fund
4208 W. Partridge Way, Unit 3
Peoria, IL 61615

Northern Contracting, Inc.
1851 Coltenville
Sycamore, IL 60178

Ogletree Deakins Nash
155 N. Wacker #4300
Chicago, IL 60606

Ozinga Chicago
PO Box 910
Frankfort, IL 60423

Ozinga Material
PO Box 910
Frankfort, IL 60423

Patrick Boland
Momkus LLC
1001 Warrenville Rd., Suite 500
Lisle, IL 60532

Prairie Material Sales Inc.
5185 Paysphere Circle
Chicago, IL 60674


R.W. Dunteman
600 S. Lombard Rd.
Addison, IL 60101

R.W. Engineering & Surveying

                                               10
  Case 21-00094        Doc 47   Filed 05/12/21 Entered 05/12/21 10:54:52   Desc Main
                                Document      Page 11 of 15



6225 N. 89 Cir.
Omaha, NE 68134

Ready Refresh
Arrowhead Direct
PO Box 856680
Louisville, KY 40285

Reliable Asphalt Corp.
2250 Southwind Blvd.
Bensenville, IL 60106

Rochelle Waste Disposal
5450 Wansford Way #201
Rockford, IL 61109

Rock Fusco & Connelly
321 N. Clark St.
Suite 2200
Chicago, IL 60654

Rotec
270 Industrial Dr.
Hampshire, IL 60140

Rush Truck Centers
575 St. Paul Blvd.
Carol Stream, IL 60188

Southpoint Insurance
15341 S. 94th Ave.
Orland Park, IL 60462

Suburban Teamsters Pension Funds
Union National Bank
101 E. Chicago St.
Elgin, IL 60121

Suburban Teamsters Welfare
Union National Bank
101 E. Chicago St.
Elgin, IL 60121

Sunset Logistics
1320 S. Virginia Rd.
Crystal Lake, IL 60014

                                            11
  Case 21-00094        Doc 47    Filed 05/12/21 Entered 05/12/21 10:54:52   Desc Main
                                 Document      Page 12 of 15




SWS Group Inc.
16128 W. Red Cloud Rd.
Lockport, IL 60441

Teamsters Joint Council 25
1000 NE Frontage Rd.
Suite 4
Joliet, IL 60431

Tina M. Paries
Bryce Downey & Lenkov LLC
200 N. LaSalle St., Suite 2700
Chicago, IL 60601

Travelers
Cl. Remittance Center
PO Box 660317
Dallas, TX 75266

United Rentals
PO Box 4719
Houston, TX 77210

Utility Concrete Products
2495 W. Bungalow Road.
Morris, IL 60450

Vanek, Larson & Kolb LLC
200 W. Main St.
Saint Charles, IL 60174

Village Bank & Trust, N.A.
9801 W. Higgins Rd., Suite 400
Rosemont, IL 60018

Village of Bensenville
12 S. Center Street
Bensenville, IL 60106

Village of Gurnee
325 N. O'Plaine Road
Gurnee, IL 60031

Vulcan Construction Materials
1000 E. Warrenville Road

                                             12
 Case 21-00094         Doc 47   Filed 05/12/21 Entered 05/12/21 10:54:52   Desc Main
                                Document      Page 13 of 15



Naperville, IL 60563

Waste Management
Attn: Commercial Billing
Carol Stream, IL 60197

Welch Bros.
PO Box 749
Elgin, IL 60121

Welsch Ready Mix, Inc.
4243 W. 166th St.
Oak Forest, IL 60452

White Cap Construction Supply
PO Box 4852
Orlando, FL 32802

Wintrust
311 S. Arlington Heights Road
Arlington Heights, IL 60005

Wright Express
Fleet Fueling
PO Box 6293
Carol Stream, IL 60197

Zenger's
11132 W. Grand Ave.
Melrose Park, IL 60164




                                            13
  Case 21-00094         Doc 47     Filed 05/12/21 Entered 05/12/21 10:54:52           Desc Main
                                   Document      Page 14 of 15



                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


       IN RE:                                )
                                             )
       ABARI CONSTRUCTION, INC.              )        Chapter:         7
                                             )        Case No:        21-00094
                                 Debtor.     )        Judge:          Janet S. Baer
                                             )        Hearing Date:   1/22/2021
                                             )                        11:00 am

      TRUSTEE’S MOTION FOR APPROVAL OF REPORT OF AUCTION SALE
                 AND FOR AUTHORITY TO PAY EXPENSE
        REIMBURSEMENT TO AMERICAN AUCTION ASSOCIATES, INC.


       NOW COMES Brenda Porter Helms, Trustee (“Trustee”), by her attorneys, Springer

Larsen Greene, LLC, and in support of her Motion Pursuant to FRBP Rule 6004(f) for Approval

of Report of Auction Sale and for Authority to Pay Expense Reimbursement to American

Auction Associates, Inc.; respectfully represents as follows:

       1. This case is currently pending under Chapter 7 of the U.S. Bankruptcy Code, and

Movant is the duly appointed and qualified trustee herein.

       2. Pursuant to an Order (the “Sale Order”) entered herein on February 19, 2021, Trustee

was authorized to employ American Auction Associates, Inc. (“Auctioneer”) to sell Debtor’s

unencumbered vehicles and equipment at public auction sale.

       3.    In order to conduct the sale, Auctioneer had to relocate all of the vehicles and

equipment from the former business premises of Debtor to a new auction site, resulting in

substantial expense.




                                                 14
  Case 21-00094         Doc 47     Filed 05/12/21 Entered 05/12/21 10:54:52               Desc Main
                                   Document      Page 15 of 15



        4. Auctioneer conducted that public auction sale on April 24, 2021, bringing in proceeds

of $211,500.00 (not including the 10% buyer’s premium of $21,150). There were 132 registered

bidders at that sale. A report of that sale is attached hereto and incorporated herein.

        5. Under the terms of engagement, Auctioneer was to receive a 10% buyer’s premium

collected from each buyer plus reimbursement of the expenses of sale.

        6.   Trustee has received a check in the amount of $211,500.00 from Auctioneer,

representing the proceeds of sale.

        7. Trustee believes that the foregoing sale buyer’s premium and attendant expenses

($8,293.00) are reasonable, and requests approval thereof.

        8. Trustee has provided notice of the Report of Sale and the hearing for approval thereof

to all creditors of this estate.



        WHEREFORE Trustee prays for entry of an order (1) approving the report of auction

sale as set forth herein; (2) approving Auctioneer’s commission of a ten percent buyers’

premium; (3) authorizing Trustee to pay expense reimbursement in the amount of $8,293.70 to

Auctioneer; and (4) providing such other and further relief as this Court deems just.


                                               Respectfully submitted,
                                               Brenda Porter Helms, Trustee

                                               /s/ David R. Brown /s/
                                               __________________________________
                                               Attorney for the Trustee
David R. Brown
Springer Brown, LLC
300 South County Farm Road
Wheaton, IL 60187
P: 630-510-0000
F: 630-510-0004
Email: dbrown@springerbrown.com

                                                 15
